Citation Nr: 0912761	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Whether the Veteran filed a timely substantive appeal to 
perfect an appeal of a January 1991 rating decision that 
denied a disability rating in excess of 10 percent for 
residuals of a gunshot wound to the right calf.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the right calf.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to 
January 1954, including combat service during the Korean 
Conflict, when he was wounded in action.  He was awarded the 
Purple Heart Medal, among other decorations.  

This matter has been before the Board of Veterans' Appeals 
(Board) several times previously, in April 2004, when the 
Board found the Veteran had not filed a timely appeal; in 
December 2006, when the Board remanded the matter to the RO; 
and again in September 2007, when the Board again found the 
Veteran had not filed a timely appeal.  The Veteran appealed 
the Board's April 2004 and September 2007 denials to the 
United States Court of Appeals for Veterans Claims (Court), 
which each time vacated the Board's decision and remanded the 
case for additional proceedings.  Most recently, in a 
November 2008 Order, the Court granted a Joint Motion for 
Remand filed by both parties to the case, vacating the 
September 2007 denial and remanding for action consistent 
with the terms of the joint motion.  

In a July 2007 statement, the Veteran filed an informal claim 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  It does not appear that the RO has had the 
opportunity to adjudicate this claim yet.  It is therefore 
referred to the RO for appropriate action.

The issue of entitlement to a disability rating in excess of 
10 percent for residuals of a gunshot wound to the right calf 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's July 1991 request to defer his appeal for 
an increased rating for residuals of a gunshot wound to the 
right calf constituted a motion for extension of time to file 
a substantive appeal in the matter.

2.  The VA initially failed to consider the July 1991 request 
as a motion for extension of time.

3.  Even after the VA conceded that the July 1991 request 
constituted a motion for extension of time to file a 
substantive appeal and denied the motion, VA failed to notify 
the Veteran as to what adjudicative process he should have 
received upon notice of the denial.


CONCLUSION OF LAW

The Veteran's claim for entitlement to a disability rating in 
excess of 10 percent for residuals of a gunshot wound to the 
right calf has remained pending since the claim for an 
increased rating was filed in October 1990.  38 U.S.C.A. 
§ 7105 (West 2002);
38 C.F.R. §§ 20.200, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service medical records reflect that in 
December 1950, while engaged in action against the enemy, the 
Veteran was wounded by bullet in the right leg and right 
upper arm.  Upon physical examination there was a through and 
through wound of the medial right calf.  No artery or nerve 
involvement was noted at the time.  During recovery, the calf 
wound became indurated with signs of low grade infection.  
Following treatment with penicillin, hot boric acid soaks, 
Boric acid ointment dressing, and physiotherapy for hamstring 
spasms, the calf wound was deemed to have healed with "no 
disability," and the Veteran was returned to duty.  

Service connection for residuals of the right calf gunshot 
wound was granted in an August 1981 rating decision and a 
10 percent disability rating was assigned.  This rating has 
remained in effect since that time.  Under governing 
regulation, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 10 percent rating is thus preserved at that 
level.

In October 1990, the Veteran filed a claim for entitlement to 
an increased disability rating for residuals of a gunshot 
wound to his right calf.  The claim was denied in a January 
1991 decision, and the Veteran was notified of the denial the 
same month.  He filed a timely notice of disagreement in 
January 1991 and was issued a statement of the case in June 
1991.  In July 1991, he requested to defer his appeal for an 
increased rating for residuals of a gunshot wound to his 
right calf, pending the outcome of a separate claim seeking a 
compensable rating for residuals of a gunshot wound to his 
right upper arm.  The VA did not treat this request for 
deferral as a formal motion for an extension of time, 
however, and the instant appeal regarding whether the Veteran 
had filed a timely appeal ensued.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In the most recent October 2008 Joint Motion for Remand, the 
parties agreed that the Board's 2007 decision was deficient 
in that it failed to discuss what adjudicative process the 
Veteran should have received once it was determined that his 
July 1991 request to "defer" the claim for an increased 
disability rating for his right leg disability was in fact a 
request for extension of time to file his substantive appeal.  

Upon review of the matter, the Board agrees that the Veteran 
has never been provided with due process regarding the denial 
of the request for an extension of time to file his 
substantive appeal.  Morgan v. Principi, 16 Vet. App. 20, 
(2002).  Furthermore, in light of the tortured, technical 
procedural history of this case and the nearly nineteen years 
which have passed since the Veteran's request for an 
extension was received, the Board holds that crafting a 
viable cure for this oversight at this point would be nearly 
impossible and certainly outside the spirit of the Veteran-
friendly adjudication system which the VA is supposed to 
operate.  Therefore, we grant the Veteran's motion for an 
extension of time to file his substantive appeal.

In addition, as the Veteran's attorney filed a document 
entitled "Statement of Formal Appeal in Lieu of a Form 9" 
in March 2009, we accept this document as a timely 
substantive appeal of the Veteran's claim for an increased 
disability rating for residuals of a gunshot wound to the 
right calf.  


ORDER

The Veteran's motion for an extension of time to file a 
substantive appeal as to the January 1991 denial of an 
disability rating in excess of 10 percent for residuals of a 
gunshot wound to the right calf is granted, and a timely 
substantive appeal having been filed with respect to the 
denial of an disability rating in excess of 10 percent for 
residuals of a gunshot wound to the right calf, the appeal is 
granted


REMAND

Having concluded a timely substantive appeal has been filed 
with respect to the January 1991 rating action, it can be 
said the veteran's claim for increased has been pending since 
October 1990.  However, when a claim for an increased rating 
is granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. 
§ 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, VA 
is required to consider the level of the Veteran's impairment 
throughout the entire period from October 1989 until the 
present.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

As no evidentiary development aimed at ascertaining the level 
of impairment resulting from the gunshot wound residuals has 
been undertaken during this time period, such evidentiary 
development is necessary now.  Toward this end, the Veteran 
should be requested to identify all sources of medical 
treatment relating to his right calf disability from 1989 
until the present.  Additionally, review of the evidence 
contained in the file reveals that he receives at least some 
of his medical care from the VA.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, all VA medical records pertaining to orthopedic, 
neurological, vascular, or skin complaints involving the 
Veteran's right leg from 1989 until the present should be 
obtained for review by adjudicators.  

After all relevant medical records have been obtained 
reflecting the condition of the Veteran's right leg from 1989 
until the present, the Veteran should be provided with a VA 
examination to ascertain the current level of disability 
resulting from the right leg gunshot wound.  The examiner 
should also be requested to review the medical records to 
identify whether any aspect of the disability has fluctuated 
over time, exhibiting symptoms of greater or lesser severity 
which might warrant different ratings for different time 
periods.  We note as well that the Veteran contends he is 
confined to a wheelchair on account of his right leg 
impairment.  Therefore, the examiner is also requested to 
comment upon whether, or to what extent, the Veteran's right 
leg gunshot wound residuals cause the Veteran to be confined 
to a wheelchair.

Accordingly, the case is REMANDED for the following action:

1.  In addition to advising the Veteran 
of the information and evidence necessary 
to substantiate the claim for an 
increased rating, and the division of 
responsibility in obtaining the evidence, 
the RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for right 
leg complaints since 1989.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the claims file.  

2.  The RO ascertain from the Veteran 
which VA facilities have provided medical 
care over the years and then should 
obtain all records of VA medical 
treatment orthopedic, neurological, 
vascular, or skin complaints involving 
his right leg since 1989 for inclusion in 
the file.

3.  After obtaining the records requested 
above, the Veteran should be afforded a 
VA examination to identify the current 
level of disability arising from the 
right leg gunshot wound residuals, as 
well as to identify whether any aspect of 
the disability has fluctuated over time, 
exhibiting symptoms of greater or lesser 
severity which might warrant different 
ratings for different time periods.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to identify all residuals of the gunshot 
wound consistent with the original 
through and through path of the bullet, 
as reflected in the Veteran's service 
medical records, including all muscle 
impairment, and any currently-shown bone 
and/or nerve impairment which the 
examiner deems to be related to the 
original injury.  The entrance and exit 
scars should be thoroughly described, as 
well as the extent to which the Veteran's 
right leg gunshot wound residuals cause 
the Veteran to be confined to a 
wheelchair, if at all.  The complete 
rationale for any opinions expressed 
should be fully explained.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, determining the level of 
impairment resulting from the Veteran's 
right leg gunshot wound residuals 
throughout the appeal period from October 
1989 to the present.  If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


